Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	Rejection of claim 1, 9 and 16 set under 35 USC 112(b) has been withdrawn in response to the claims being cancelled by applicant.

	Rejection of claims 1-10 set under 35 USC 101 has been withdrawn in response to amended claim submitted on 02/15/2022.
Response to Arguments
Applicant's arguments filed 02/15/2022 with respect to claims 1 and 11 have been fully considered but they are not persuasive. 

Applicant stated: None of the cited art, alone or in combination, disclose, teach or suggest that a numerical parameter indicative of a desirability (quality) of each grasp location is defined by an arrangement of the gripper, robot movement limitations within a 3-D volume and a next task to be performed by the robot.
 Examiner respectfully disagrees:

Domae teaches of generating a numerical parameter that is defined based on arrangement of gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper. As optimum gripping candidate creating section derives a gripping position, it necessitates giving a numerical parameter because the operation is performed by processing unit. Giving numerical score enables Domae to quantify an optimum gripping position. And as optimum gripping position is based on hand profile data, it is taking arrangement of gripper into account).

Although Domae does not teach (in same embodiment) that wherein the numerical parameter is at least partially defined by a next task to be performed by the robot.

Another embodiment of Domae teaches wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Subsequent operation is the next task to be performed and workpiece grip location is selected based on the next task. Therefore it is necessary to only consider grip locations that enable robot to perform the next task and discard those that prevent robot to perform the next task).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not explicitly teach wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume.

Examiner’s interpretation for limitation is: Robot is capable of moving in a 3-D volume (every robot is capable of this), and robot is restricted from moving into and through specific regions within the 3-D volume. In view of this interpretation:

Suzuki teaches defining robot movement limitations within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D volume. Figures 4a-b and [0035], disclosing robot interfering with container wall i.e. articulatable portion is moving along a path that is not within the 3-D volume. As target angles that interfere with the container are discarded, they are given a low or no score compared to target angles that do not interfere. Therefore robot movement limitation is accounted for determining grasp location. Robot itself is capable of taking same position as container walls, hence container walls are in 3-D volume that robot can work in. But because taking same position results in interference with container walls such as collision, those positions and angles of robot that cause robot to cause interference are excluded).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Therefore Domae modified through Suzuki teaches the limitations presented in arguments. Therefore rejection of claims 1, 11 and their respective claims is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends on claim 19, and recites same limitations as of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6 - 8, 10, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being anticipated over Domae (US Publication No. 20130211593) in view of Suzuki (US Publication No. 20160229062).

For claim 1, Domae teaches: A robot operable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the robot comprising: 

a gripper movable between an open position and a closed position to grasp any one of a plurality of objects ([0008], disclosing a hand for gripping a workpiece. [0039] and figure 6, disclosing hand 6 of robot that grips and picks up a targeted workpiece. The gripper has to move from open to closed position in order to grip a workpiece); 

an articulatable portion coupled to the gripper and operable to move the gripper to a desired position within the 3-D volume (figure 6 and [0057], disclosing an articulated robot 5 with six degrees of freedom); 

an object detection system operable to capture information indicative of a shape of a first object of the plurality of objects positioned to be grasped by the gripper ([0029], disclosing sensor 2 is configured to obtain three-dimensional measurement data of bulked workpieces. Figure 1 and [0030-0032], disclosing feature extraction section 301 extracts grippable features from the workpiece measurement data of the sensor 2); and 

a computer coupled to the object detection system, wherein the computer is configured to identify a plurality of grasp locations on the first object ([0030-0033], disclosing grippable feature extracting section 301 extracts grippable features from the workpiece measurement data of the sensor 2. Figure 1 and [0008], disclosing a control unit for controlling the robot based on the gripping position or posture calculated by the information processing unit. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates) and 
to generate a numerical parameter indicative of a desirability of each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score), wherein the numerical parameter is at least partially defined by an arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

wherein, when in operation, the robot selects a most desirable grasp location based on the numerical parameter and grasps the first object in the selected grasp location ([0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece)

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by a next task to be performed by the robot.

However in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not explicitly teach wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume.

Suzuki teaches defining robot movement limitations within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D volume. Figures 4a-b and [0035], disclosing robot interfering with container wall i.e. articulatable portion is moving along a path that is not within the 3-D volume. As target angles that interfere with the container are discarded, they are given a low or no score compared to target angles that do not interfere. Therefore robot movement limitation is accounted for determining grasp location).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume as taught by Suzuki to avoid interference within workspace.

For claim 2, modified Domae teaches: The robot of claim 1, wherein the object detection system includes an imaging system that captures an image of the first object ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit).

For claim 6, modified Domae teaches: The robot of claim 1, 

Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

Domae does not explicitly teach: wherein the computer is configured to eliminate grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However as grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 7, modified Domae teaches:  The robot of claim 1, wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3-D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

For claim 8, modified Domae teaches: The robot of claim 1, 

Modified Domae further teaches wherein the computer eliminates any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume (as movement limitations are limited to space within a 3-D volume through teaching of Suzuki. Possible grasp locations that cause gripper to move along a path out of 3-D volume are also eliminated: See claim 1 for modification).

For claim 10, modified Domae teaches: The robot of claim 1, wherein the next task is an assembly task in which the first object is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process).

For claim 18, modified Domae teaches: The robot of claim 1, 

Modified Domae further teaches: wherein, when in operation, the robot performs the next task after grasping the first object ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object).

For claim 19, modified Domae teaches: The robot of claim 18,

Modified Domae further teaches wherein the next task comprises packaging the object for shipping, placing the object in a machine tool or into storage, or attaching the object to another component ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object, and assembling operation is attaching the object to another component).
	Claim 21 depends on claim 19 and recites same limitations as of claim 19, hence is rejected under same basis.

Claims 3, 4, 11, 13, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Domae (US Publication No. 20130211593) in view of Suzuki (US Publication No. 20160229062) and Vijayanarasimhan (US Publication No. 20170252924, hereinafter referred to as Vijay).
For claim 3, modified Domae teaches: The robot of claim 2, 

Domae further teaches: wherein a portion of the plurality of grasp locations is eliminated at least partially in response to an available movement path of the gripper and the articulatable portion within the 3-D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected. Furthermore through modification of Suzuki grasp configurations that interfere with container are also eliminated: See claim 1 for modification).

Domae does not teach: wherein the computer includes a neural network that identifies the plurality of possible grasp locations on the first object

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to further modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 4, modified Domae teaches: The robot of claim 1, 

Domae further teaches wherein the computer includes a processor operable to identify the plurality of grasp locations (figure 1 and [0008], disclosing information processing unit and control unit. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates)

Domae does not teach the computer to have a neural network.

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to further modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 11, Domae teaches: A method of gripping an object with a robot that is movable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the method comprising: 

connecting a gripper that is movable between an open position and a closed position to an articulatable portion of the robot (figure 2, disclosing an external type gripper); 

capturing an image of the object to be grasped ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit); 

assigning a numerical parameter indicative of a desirability of each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score), wherein the numerical parameter is at least partially defined by an arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

selecting a most desirable grasp location based on the numerical parameter ([0038], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position/posture candidate which enables the easiest gripping); and 

grasping the object in the selected grasp location ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping).

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by the next task to be performed by the robot.

However in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not explicitly teach wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume.
Suzuki teaches defining robot movement limitations within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D volume. Figures 4a-b and [0035], disclosing robot interfering with container wall i.e. articulatable portion is moving along a path that is not within the 3-D volume. As target angles that interfere with the container are discarded, they are given a low or no score compared to target angles that do not interfere. Therefore robot movement limitation is accounted for determining grasp location).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to wherein the numerical parameter is at least partially defined by robot movement limitations within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Domae also does not teach “operating a neural network” on a computer to analyze the image and generate a plurality of possible grasp locations for consideration; 

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 13, modified Domae teaches: The robot of claim 11, 
Modified Domae does not explicitly reach: further comprising eliminating from consideration grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper).

As grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 14, modified Domae teaches: The robot of claim 11, 

Modified Domae further teaches: wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3- D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

For claim 15, modified Domae teaches: The method of claim 11, 

Modified Domae further teaches: further comprising eliminating from consideration any possible grasp locations that require movement of the gripper or the articulatable portion outside of the 3-D volume (as movement limitations are limited to space within a 3-D volume through teaching of Suzuki. Possible grasp locations that cause gripper to move along a path out of 3-D volume are also eliminated: See claim 1 for modification).

For claim 17, modified Domae teaches: The method of claim 11, 

Modified Domae further teaches: wherein the next task is an assembly task in which the object is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage meduim 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process).

For claim 20, modified Domae teaches: The method of claim 11,

Modified Domae further teaches: further comprising performing, by the robot, the next task after grasping the object (0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process, the gripping position or posture for the workpiece that is required during the assembly is limited to a gripping position or posture suited to the assembling operation. Performing assembling operation is the next task that is performed after grasping the object).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664